DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 is indefinite because it is not further limiting its parent claim 7. Claim 7 requires an internal purge stream whereas claim 8 makes it optional.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,576,410 (Application No. 15/880,376). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘410 teaches:
A process for producing hydrogen for a hydrogen consuming process comprising: 
obtaining a gas stream containing hydrogen from a steam reforming hydrogen plant;
sending the gas stream to a pressure swing adsorption unit to be separated into a hydrogen stream and a fuel gas stream;
purging said pressure swing adsorption unit with an external purge gas stream from a hydroprocessing unit off gas;
treating said off gas with a thermal swing adsorption unit to remove water and other impurities prior to purging said pressure swing adsorption unit; and using a protective adsorbent layer in said pressure swing adsorption unit at the product-hydrogen end of the bed to adsorb impurities from said external purge gas.
Compressor 64 is used to compress tail gas stream 62 and this compressed stream 66 is used as fuel in the refinery complex-A hydrocarbon stream 10 enters steam reformer 12 to produce a hydrogen containing stream 14 that goes to PSA unit 16 where it is separated into hydrogen product stream 20 and a tail gas stream 18 that is sent back to steam reformer 12 as fuel. The pressure is from 200 to 600 psig. (Claims 1, 11 and [0017]).


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior at is Sethna US Publication 2013/0205828 who teaches a method for gas purification comprising the steps of: a) feeding a feedstream of methane-containing gas to a first pressure swing adsorption unit to remove contaminants from said methane-containing gas;  b) feeding said methane-containing gas to a guard bed wherein further contaminants are removed from said methane-containing gas;  c) feeding said methane-containing gas to a temperature swing adsorption unit to remove carbon dioxide;  and d) recovering purified methane-containing gas.
The prior art does not teach or fairly suggest a process comprising: treating said external purge gas stream with a thermal swing adsorption unit to remove water and other impurities prior to purging said pressure swing adsorption unit and using a protective adsorbent layer in said pressure swing adsorption unit at the product-hydrogen end (top) of the bed to adsorb impurities from said external purge gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772